DETAILED ACTION
	This Office action is in response to the application and preliminary amendment filed September 20, 2021 by which claim 1-10, 11-15, and 16-20 were canceled and claims 21-30 and 31-40 were added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					         Abstract
	The preliminary amendment to the abstract, filed September 20, 2021, has been approved and entered.

     Specification
	The preliminary amendment to paragraph [0001] of the specification, filed September 20, 2021, has been approved and entered.

					           Drawings
	The corrected formal drawings, filed September 29, 2021, have been approved and entered.

Claim Objections
Claims 21 and 31 are objected to because of the following informalities:
In line 2 of claims 21 and 31, it appears that --a-- should be inserted before “first wall”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
All pending claims are considered to be definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22, 24-30; 31, 32, and 34-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,746,468 (Poulokefalos ‘468).
With respect to claim 21, Poulokefalos ‘468 discloses a merchandising system comprising a rail (see Figure 5) including a base (at numeral 20 in Figure 4), first wall (at numeral 28 in Figure 8) extending from the base and having a first engagement surface (see Figure 1B), and a second wall (including the unnumbered portion adjacent the base and 117 and 114 in Figure 5, forming an inverted U-shape) extending from the base and including a second engagement surface (along 114) facing the first engagement surface (at 28 in Figure 4) and spaced apart from the first engagement surface by a channel (unnumbered - see Figure 4); and a cooperating member (80) including a first portion (including 82, as in Figure 11B, and at numeral 106 in Figure 11A, etc., i.e., the front portion of 80 extending from 100) received within the channel (see Figure 9) and a second portion (extending from the rear of 100 to 110 in Figure 11B) extending from (see Figure 4) the second wall (at 114) of the rail, the first portion operable (via 102, 104) to selectively engage the first engagement surface (as in Figure 1A) and the second engagement surface (i.e., where the rear portion, as at 102, 104 engages 114); with respect to claim 22, wherein the first portion includes a resilient member (102, 104) operable to bias the first portion into engagement with the first engagement surface (in Figure 1B) and the second engagement surface (at 114); with respect to claim 24, wherein the first wall includes a flange (as at 24 in Figure 5) spaced apart from the base and extending towards (towards the right in Figure 5) the second wall (114); with respect to claim 25, wherein the first portion is received between (see Figure 4) the flange and the base; with respect to claim 26, wherein the first engagement surface includes a plurality of first teeth (32) disposed between (i.e., see details in Figure 1B, where the teeth, at 32 are at the same level as the flange 24, but are considered to be located “between” the flange and the base, since the claim does not define how or where “between” is being defined) the base and the flange; with respect to claim 27, wherein the first portion includes an engagement mechanism including a plurality of second teeth (82) resiliently engaged (see Figure 1A) with the plurality of the first teeth (32); with respect to claim 28, wherein the second teeth (82) are received between (i.e., see details in Figure 1B, where the teeth, at 82 are at the same level as the flange 24, but are considered to be located “between” the flange and the base, since the claim does not define how or where “between” is being defined) the flange and the base; with respect to claim 29, wherein the plurality of second teeth (82) are biased into engagement with the plurality of the first teeth (32) by a resilient member (102, 104); and with respect to claim 30, wherein the cooperating member includes a groove configured to receive the second wall of the rail.
With respect to claim 31, Poulokefalos ‘468  discloses the merchandising system, as advanced above, comprising the rail including the base, the first wall extending from the base and having the first engagement surface, and the second wall extending from the base and including the second engagement surface facing the first engagement surface and spaced apart from the first engagement surface by the channel, as advanced above with respect to claim 21; and the cooperating member including the first portion received within the channel and the second portion extending from the second wall of the rail, as advanced above with respect to claim 21, the first portion operable (via 102, 104) between a first configuration (as in Figure 5, when 102, 104 engages 114) to restrict movement of the cooperating member (80) along the rail and a second configuration to permit movement (as when 102, 104, is disengaged from 114) of the cooperating member along the rail; with respect to claim 32, wherein the first portion includes the resilient member operable to bias the first portion into engagement with the first engagement surface and the second engagement surface in the first configuration, as advanced above with respect to claim 22; with respect to claim 34, wherein the first wall includes a flange spaced apart from the base and extending towards the second wall, as advanced above with respect to claim 24; with respect to claim 35, wherein the first portion is received between the flange and the base, as advanced above with respect to claim 25; with respect to claim 36, wherein the first engagement surface includes a plurality of first teeth disposed between the base and the flange, as advanced above with respect to claim 26; with respect to claim 37, wherein the first portion includes an engagement mechanism including a plurality of second teeth resiliently engaged with the plurality of the first teeth, as advanced above with respect to claim 27; with respect to claim 38, wherein the second teeth are received between the flange and the base, as advanced above with respect to claim 28; with respect to claim 39, wherein the plurality of second teeth are biased into engagement with the plurality of the first teeth by a resilient member, as advanced above with respect to claim 29; and with respect to claim 40, wherein the cooperating member includes a groove configured to receive the second wall of the rail, as advanced above with respect to claim 30.
Claims 21-23, 30; 31-33 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,177,076 (Rataiczak, III et al. ‘076).
With respect to claim 21, Rataiczak, III et al. ‘076 disclose a merchandising system comprising a rail (210) including a base (at 222 - see Figure 10), first wall (at 218) extending from the base (222) and having a first engagement surface (the vertically extending surface thereof), and a second wall (230) extending from the base (222) and including a second engagement surface (along 230) facing the first engagement surface and spaced apart from the first engagement surface by a channel (see Figure 10); and a cooperating member (240) including a first portion (see Figure 13 - from 278 to 272) received within the channel and a second portion (the portion of 240 extending from numeral 230 to the left in Figure 13) extending from the second wall (230) of the rail (210), the first portion operable to selectively engage the first engagement surface (along 218) and the second engagement surface (along 230); with respect to claim 22, wherein the first portion includes a resilient member (272) operable to bias the first portion into engagement with the first engagement surface and the second engagement surface; with respect to claim 23, wherein the resilient member is disposed within (see Figure 13) the channel; and with respect to claim 30, wherein the cooperating member includes a groove (unnumbered - above 278, where 278 contacts 230 in Figure 13) configured to receive the second wall (230) of the rail (210).
With respect to claim 31, Rataiczak, III et al. ‘076 disclose the merchandising system comprising the rail including the base, the first wall extending from the base and having the first engagement surface, and the second wall extending from the base and including a second engagement surface facing the first engagement surface and spaced apart from the first engagement surface by the channel, as advanced above with respect to claim 21; and the cooperating member including the first portion received within the channel and the second portion extending from the second wall of the rail, as advanced above with respect to claim 21, the first portion operable between a first configuration to restrict movement (as in Figure 13, when 230 engages 278, and 282 in engaged) of the cooperating member along the rail and a second configuration (i.e., when the noted elements are not engaged together) to permit movement of the cooperating member along the rail; with respect to claim 32, wherein the first portion includes the resilient member (272) operable to bias the first portion into engagement with the first engagement surface and the second engagement surface in the first configuration; with respect to claim 33, wherein the resilient member (272) is disposed within the channel (see Figure 13); and with respect to claim 40, wherein the cooperating member includes a groove configured to receive the second wall of the rail, as advanced above with respect to claim 30.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note U.S. Patent Nos. 8,025,162 and 6,227,385, and U.S. Patent Application Publication Nos. 2010/0089847, 2007/0138114, 2006/0250518, and 2006/0186064.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




September 7, 2022